
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2


PACIFIC CENTURY FINANCIAL CORPORATION

ONE-YEAR INCENTIVE PLAN

(Effective as of January 1, 1999)


--------------------------------------------------------------------------------



Contents

Article 1.    Establishment, Objectives, and Effective Date   1 Article
2.    Definitions   1 Article 3.    Administration   2 Article 4.    Eligibility
and Participation   3 Article 5.    Contingent Awards   3 Article
6.    Determination and Payment of Final Awards   3 Article 7.    Termination of
Employment   4 Article 8.    Beneficiary Designation   5 Article 9.    Rights of
Employees   5 Article 10.    Change in Control   5 Article 11.    Amendment,
Modification, and Termination   5 Article 12.    Withholding   6 Article
13.    Indemnification   6 Article 14.    Successors   6 Article 15.    Legal
Construction   6

--------------------------------------------------------------------------------



PACIFIC CENTURY FINANCIAL CORPORATION
ONE-YEAR INCENTIVE PLAN

ARTICLE 1.    ESTABLISHMENT, OBJECTIVES, AND EFFECTIVE DATE.

        1.1.    Establishment of the Plan.    Pacific Century Financial
Corporation, a Delaware corporation ("PCFC"), hereby establishes an incentive
compensation plan to be known as the "Pacific Century Financial Corporation
One-Year Incentive Plan" ("Plan"), as set forth in this document.

        1.2.    Objectives of the Plan.    The objectives of the Plan are to
optimize the profitability and growth of PCFC and its Subsidiaries through
incentives for each current annual period which are consistent with PCFC's goals
and which link the personal interests of Participants to those of PCFC's
stockholders; to provide Participants with an incentive for excellence in
individual performance; and to promote teamwork among Participants.

        1.3.    Effective Date.    The Plan shall become effective as of
January 1, 1999 ("Effective Date"). The Plan shall commence on the Effective
Date and shall remain in effect, subject to the right of the Board of Directors
to amend or terminate the Plan at any time pursuant to Article 11 hereof, until
January 1, 2009.

ARTICLE 2.    DEFINITIONS.

                Whenever used in the Plan, the following capitalized terms shall
have the meanings set forth below:

        2.1.  "Award Agreement" shall mean an agreement entered into by PCFC and
each Participant setting forth the terms and conditions applicable to an Award
granted under this Plan.

        2.2.  "Board of Directors" or "Board" shall mean the Board of Directors
of PCFC.

        2.3.  "Change in Control" of PCFC shall mean any one or more of the
following: (i) any person, including a "group" as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, becomes the beneficial owner of shares of
PCFC having 25% or more of the total number of votes that may be cast for the
election of Directors of PCFC; or (ii) as a result of, or in connection with,
any cash tender or exchange offer, merger or other business combination, sale of
assets or contested election, or any combination of the foregoing transactions,
the persons who were Directors of PCFC before the transaction shall cease to
constitute a majority of the Board of Directors of PCFC or any successor to
PCFC.

        2.4.  "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

        2.5   "Committee" shall mean the Compensation Committee of the Board of
Directors of PCFC.

        2.6.  "Contingent Award" or "Award" shall mean an award which is
contingent on the achievement of designated performance goals which is granted
to an Eligible Employee at the outset of the Performance Period.

        2.7.  "Disability" shall have the meaning ascribed to such term under
the long-term disability plan sponsored by PCFC or a Subsidiary and applicable
to the Participant, or if no such plan exists, the meaning as determined at the
sole discretion of the Committee.

        2.8.  "Effective Date" shall have the meaning ascribed to such term in
Article 1.3 hereof.

        2.9.  "Eligible Employees" shall mean officers or other employees of
PCFC or any Subsidiary, who, in the opinion of the Committee, are or give
promise of becoming of exceptional importance to PCFC or any Subsidiary, and of
making substantial contributions to the success, growth, and profit of PCFC

1

--------------------------------------------------------------------------------




and its Subsidiaries. Neither members of the Committee nor any member of the
Board who is not an employee of PCFC or a Subsidiary shall be an Eligible
Employee.

        2.10. "Final Award" shall mean the award ultimately paid out to each
Participant based on the Committee's determination under Article 6.

        2.11. "Named Executive Officer" shall mean a Participant who, as of the
date of vesting or payout of an Award, as applicable, is one of the group of
"covered employees" as defined under Code Section 162(m) and regulations
thereunder.

        2.12. "Net Income" shall mean PCFC's consolidated net income before
taxes for the Performance Period, as reported in the annual report to
shareholders (or as otherwise reported to shareholders) adjusted as described in
this Section. The Committee may, in its sole discretion, adjust PCFC's reported
net income for the following in determining Net Income:

(a)Expenses associated with this incentive plan; (b)Any extraordinary or unusual
gain or loss transaction; (c)Securities gains or losses; and (d)Dividends on
preferred shares.

        The Committee will, in its sole discretion, determine any adjustments to
be made pursuant to this definition.

        2.13. "Participant" shall mean a person that the Committee, in its sole
discretion, selects from among the Eligible Employees to be granted a Contingent
Award.

        2.14. "Performance-Based Exception" means the performance-based
exception from the tax deduction limitations of Code Section 162(m).

        2.15. "Performance Period", with respect to any Award, shall mean PCFC's
fiscal year.

        2.16. "Plan" shall mean this PCFC One-Year Incentive Plan, as it may be
amended from time to time.

        2.17. "Retirement" shall mean the termination of a Participant's
employment with PCFC or a Subsidiary under circumstances where the Participant
terminates on or after the retirement dates specified under the Employees'
Retirement Plan of Bank of Hawaii.

        2.18. "Salary" shall mean the actual base salary for the Performance
Period.

        2.19. "Subsidiary" shall mean any corporation in which PCFC or any
Subsidiary (as defined hereby) owns 50 percent or more of the total combined
voting power of all classes of stock.

ARTICLE 3.    ADMINISTRATION.

        3.1.    The Committee.    The Plan shall be administered by the
Committee. The members of the Committee shall be appointed from time to time by,
and shall serve at the discretion of, the Board of Directors.

        3.2.    Authority of the Committee.    Except as limited by law or by
the articles of incorporation or bylaws of PCFC, and subject to the provisions
herein, the Committee shall have full power to interpret and administer the
Plan, including to: identify and designate Eligible Employees and Participants
under the Plan; determine the size of Awards; determine the terms and conditions
of Awards in a manner consistent with the Plan; construe and interpret the Plan
and any Award Agreement or any other agreement or instrument entered into under
the Plan; establish, amend, or waive rules and regulations for the Plan's
administration; amend the terms and conditions of any outstanding Award or Award
Agreement to the extent such terms and conditions are within the discretion of
the Committee as

2

--------------------------------------------------------------------------------




provided in the Plan; and amend, modify, or terminate the Plan in the manner
described in Article 11. As permitted by law, the Committee may delegate its
authority as identified herein.

        3.3.    Decisions Binding.    All determinations and decisions made by
the Committee pursuant to the provisions of the Plan and all related orders and
resolutions of the Committee shall be final, conclusive, and binding on all
persons, including PCFC and its Subsidiaries, their shareholders, their
employees, and the directors, Eligible Employees, Participants, and their
estates and beneficiaries.

ARTICLE 4.    ELIGIBILITY AND PARTICIPATION.

        4.1.    Eligibility.    Eligible Employees of PCFC or any Subsidiary
shall be eligible to participate in the Plan.

        4.2.    Participation.    Subject to the provisions of the Plan, the
Committee may, from time to time and at its sole discretion, designate the
Eligible Employees who shall be Participants and receive grants of Contingent
Awards under the Plan.

ARTICLE 5.    CONTINGENT AWARDS.

        5.1.    Grant.    The Committee may, from time to time and at its sole
discretion, make a grant of a Contingent Award to each Participant. The
Contingent Award for any Participant shall be an amount or range of amounts
(expressed either in dollars or as percentages of Salary for the Performance
Period). The Committee shall cause notice to be given to each Participant of his
or her participation under the Plan.

        In the event that the Committee determines that it is advisable to grant
Awards to Named Executive Officers which do not qualify for the
Performance-Based Exception, the Committee may make such grants without
satisfying the requirements of Code Section 162(m).

        5.2.    Incentive Pool.    In the case of a Contingent Award to a Named
Executive Officer which is intended by the Committee to qualify for the
Performance-Based Exception, the Contingent Award shall be determined by the
Committee by the end of the first quarter of the applicable Performance Period
and shall not exceed a percent of the Incentive Pool for the Performance Period
specified by the Committee. The Incentive Pool shall be established for each
Performance Period and shall be an amount designated as a percent of PCFC's Net
Income for the Performance Period, which percent of PCFC's Net Income shall be
determined by the Committee prior to the end of the first quarter of the
Performance Period. The aggregate of Contingent Awards made to Named Executives
for a Performance Period that are intended to qualify for the Performance-Based
Exception shall not exceed the Incentive Pool for the Performance Period. The
Committee may, but need not, grant such Contingent Awards up to the full amount
of the Incentive Pool.

        5.3.    Value.    A Contingent Award shall be of no immediate and
certain value, and rather the amount payable to a Participant with respect to a
Contingent Award for any given Performance Period shall be the Final Award as
determined under Article 6.

ARTICLE 6.    DETERMINATION AND PAYMENT OF FINAL AWARDS.

        6.1.    Determination of Final Awards.    Subject to the terms and
conditions of the Plan, after the applicable Performance Period has ended, the
Committee shall determine the Final Award to be paid to each Participant. Each
Participant's performance during the Performance Period shall be assessed by the
Participant's manager, who shall make a recommendation of Final Award to the
Chief Executive Officer of PCFC. The Chief Executive Officer shall thereafter
also assess each Participant's performance during the Performance Period and
shall make a recommendation of Final Award to the Committee. However, the
determination of Final Award for a Participant shall be within the sole
discretion of the Committee. In this regard, the Committee may follow the
recommendation by the

3

--------------------------------------------------------------------------------



Chief Executive Officer or may make a lesser or greater Final Award, taking into
account the Participant's overall contribution to PCFC and its Subsidiaries for
the Performance Period, the corporate performance of PCFC and its Subsidiaries
for the Performance Period, and such other criteria as the Committee may
determine to promote the objectives of the Plan in an individual case. The
Committee may determine the amount of any Final Award to a Participant without
regard to the amount of the Participant's Contingent Award. Except as otherwise
provided in the case of a Change in Control or other event as described in
Article 10, the Committee may modify or repeal the Contingent Award of any
Participant at any time before the determination of the Participant's Final
Award. However, in the case of a Contingent Award which is designed to qualify
for the Performance-Based Exception with respect to a Named Executive Officer,
the Final Award shall not result in an upward adjustment of the Contingent Award
to an amount greater than the maximum percent of the Incentive Pool determined
pursuant to Article 5.2 (although the Committee shall retain the discretion to
adjust such the Contingent Award downward).

        6.2.    Maximum Awards.    Notwithstanding any other provision of the
Plan, the maximum aggregate payout with respect to a Contingent Award granted in
any one Plan Year to any one Participant shall be $2,000,000.

        6.3.    Payment.    Payment of Final Awards shall be made in a single
lump sum as soon practicable following the close of the applicable Performance
Period and the determination of the Final Awards.

        However, a Participant may make a request, on a form approved by the
Committee, for the deferral of all or part of any payment he or she may receive,
provided that such request is delivered to the Human Resources Division no later
than November 1 of the Performance Period. The Committee may accept or reject
any such request for a deferral and may determine the conditions of such
deferral at the Committee's sole discretion.

        Payment of Final Awards shall be made normally in the form of cash.
However, the Committee, in its sole discretion, may provide for payment of Final
Awards in the form of PCFC stock, restricted stock or nonqualified stock
options.

        6.4.    Participation During Performance Period.    Unless determined
otherwise by the Committee and set forth in the Participant's Award Agreement,
in the event that an Eligible Employee's participation commences or terminates
(for reason other than a termination of employment as described in Article 7)
mid- term during a Performance Period, the Participant shall receive a payout of
the Award which is prorated in a manner determined by the Committee in its sole
discretion.

ARTICLE 7.    TERMINATION OF EMPLOYMENT.

        7.1.    Termination of Employment Due to Death, Disability, or
Retirement.    Unless determined otherwise by the Committee and set forth in the
Participant's Award Agreement, in the event the employment of a Participant is
terminated by reason of death, Disability, or Retirement during a Performance
Period, the Participant shall receive a payout of the Final Award which is
prorated in a manner determined by the Committee in its sole discretion.
Payments of any prorated Final Awards shall be made at the similar time as
payments are made to Participants who did not terminate employment during the
applicable Performance Period.

        7.2.    Termination of Employment for Other Reasons.    Unless
determined otherwise by the Committee and set forth in the Participant's Award
Agreement, in the event that a Participant's employment terminates during a
Performance Period for any reason other than those reasons set forth in
Article 7.1, all Awards for that Performance Period shall be forfeited by the
Participant.

4

--------------------------------------------------------------------------------




ARTICLE 8.    BENEFICIARY DESIGNATION.

        Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
he or she receives any or all of such benefit. Each such designation shall
revoke all prior designations by the same Participant, shall be in a form
prescribed by PCFC, and shall be effective only when filed by the Participant in
writing with PCFC during the Participant's lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant's death shall be paid
to the Participant's estate.

ARTICLE 9.    RIGHTS OF EMPLOYEES.

        9.1.    Employment.    Nothing in the Plan shall interfere with or limit
in any way the right of PCFC or a Subsidiary to terminate any Participant's
employment at any time, nor confer upon any Participant any right to continue in
the employ of the of PCFC or a Subsidiary.

        9.2.    Participation.    No Employee shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.

        9.3.    Nontransferability.    No Award shall be sold, assigned,
transferred, encumbered, hypothecated, or otherwise anticipated by a Participant
and, during the lifetime of a Participant, any payment shall be payable only to
the Participant.

ARTICLE 10.    CHANGE-IN-CONTROL.

        10.1.    Treatment of Outstanding Awards.    Notwithstanding any other
provision of the Plan to the contrary, in the event of a dissolution or
liquidation of PCFC, or a Change in Control of PCFC, the amount of cash payable
with respect to any Contingent Award for a Performance Period that ends after
such event shall be determined and payable as if the Performance Period ended on
the date of such event and a Final Award shall be calculated and paid under the
Plan in an amount equal to two times the Contingent Award. The Contingent Award
shall be calculated based on the annualized Salary of the Participant for the
shortened Performance Period. The Final Award calculated under this Article 10
shall be multiplied by a fraction, the numerator of which shall be the number of
full months of the Performance Period, as adjusted under this Article 10, and
the denominator of which shall be the number of full months in the intended
Performance Period. The Final Award under this Article 10 shall be paid to such
Participant within ten days of the end of the shortened Performance Period.

        10.2.    Termination, Amendment, and Modifications of Change in Control
Provisions.    Notwithstanding any other provision of the Plan or any Award
Agreement provision, the provisions of this Article 10 may not be terminated,
amended, or modified on or after the date of a Change in Control to affect
adversely any Award theretofore granted under the Plan without the prior written
consent of the Participant with respect to the Participant's outstanding Awards;
provided, however, the Board of Directors, upon recommendation of the Committee,
may terminate, amend, or modify this Article 10 at any time and from time to
time prior to the date of a Change in Control.

        10.3.    Pooling of Interests Accounting.    Notwithstanding any other
provision of the Plan to the contrary, in the event that the consummation of a
Change in Control is contingent on using pooling of interests accounting
methodology, the Board may take any action necessary, including but not limited
to the amendment or repeal of any Contingent Award, to preserve the use of
pooling of interests accounting.

ARTICLE 11.    AMENDMENT, MODIFICATION AND TERMINATION.

        11.1.    Amendment, Modification and Termination.    The Board or the
Committee, may, at any time, terminate, amend, modify, or suspend this Plan
provided that no such amendment, modification,

5

--------------------------------------------------------------------------------



suspension, or termination of the Plan shall in any manner (except as allowable
under Section 10.3) adversely affect in any material way any Final Award made
under the Plan without the consent of the Participant holding the Final Award.

        11.2.    Compliance with Code Section 162(m).    Except as otherwise
provided by this Article 11.2, at all times when Code Section 162(m) is
applicable, all Awards granted under this Plan shall comply with the
requirements of Code Section 162(m). However, in the event the Committee
determines that such compliance is not desired with respect to the initial grant
of any Award under the Plan, then compliance with Code Section 162(m) shall not
apply and be required for such Award. In addition, in the event that changes are
made to Code Section 162(m) to permit greater flexibility with respect to any
Award available under the Plan, the Committee may, subject to this Article 11,
make any adjustments it deems appropriate.

ARTICLE 12.    WITHHOLDING.

        PCFC shall have the power and the right to deduct, withhold, or require
a Participant to remit to PCFC an amount sufficient to satisfy federal, state,
and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this Plan.

ARTICLE 13.    INDEMNIFICATION.

        Each person who is or shall have been a member of the Committee, or of
the Board, shall be indemnified and held harmless by PCFC against and from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him or her in settlement thereof,
with PCFC's approval, or paid by him or her in satisfaction of any judgment in
any such action, suit, or proceeding against him or her, provided he or she
shall give PCFC an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under
PCFC's articles of incorporation or bylaws, as a matter of law, or otherwise, or
any power that PCFC have to indemnify them or hold them harmless.

ARTICLE 14.    SUCCESSORS.

        All obligations of PCFC under the Plan with respect to Awards granted
hereunder shall be binding on any successor to PCFC, whether the existence of
such successor is the result of a direct or indirect purchase, merger,
consolidation, or otherwise, of all or substantially all of the business and/or
assets of PCFC.

ARTICLE 15.    LEGAL CONSTRUCTION.

        15.1.    Gender and Number.    Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.

        15.2.    Severability.    In the event any provision of the Plan shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        15.3.    Requirements of Law.    The granting of Contingent Awards and
the payment of Final Awards under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

        15.4.    Governing Law.    To the extent not preempted by federal law,
the Plan, and all agreements hereunder, shall be construed in accordance with
and governed by the laws of the state of Delaware.

6

--------------------------------------------------------------------------------



BANK OF HAWAII CORPORATION
HUMAN RESOURCES AND COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS RESOLUTIONS

RE: ADOPTION OF AMENDMENT NO. 2003-1 TO THE PACIFIC CENTURY FINANCIAL
CORPORATION ONE-YEAR INCENTIVE PLAN

WHEREAS, Bank of Hawaii Corporation ("BOHC") maintains the Pacific Century
Financial Corporation One-Year Incentive Plan, effective as of January 1, 1999
("Plan"); and

WHEREAS, under Section 11.1 of the Plan, the Human Resources and Compensation
Committee of the Board of Directors of BOHC ("Committee") is authorized to amend
the Plan.

NOW, THEREFORE, BE IT RESOLVED THAT:

1.The Committee hereby adopts Amendment No. 2003-1 to the Plan in the form
substantially as attached hereto, effective as of January 1, 2003.

2.The appropriate members of the Committee are hereby authorized and directed to
take any and all actions necessary and desirable to carry out the intent of the
foregoing resolution.

I, David A. Heenan, hereby certify that I am the duly appointed and acting
Chairperson of the Human Resources and Compensation Committee of the Board of
Directors of Bank of Hawaii Corporation, and that the above resolutions were
adopted at a meeting of the Committee held on January 24, 2003, at which meeting
a quorum was at all times present and acting, and that said resolutions are
still in full force and effect.

DATED: January 24, 2003

    HUMAN RESOURCES AND COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BANK
OF HAWAII CORPORATION
 
 
By
 
/s/  DAVID A. HEENAN      

--------------------------------------------------------------------------------

Its Chairperson

--------------------------------------------------------------------------------



AMENDMENT NO. 2003-1 TO THE
PACIFIC CENTURY FINANCIAL CORPORATION
ONE-YEAR INCENTIVE PLAN

        1.     Effective as of January 1, 2003, the Pacific Century Financial
Corporation One-Year Incentive Plan ("Plan") shall be amended by removing
references to the "Pacific Century Financial Corporation One-Year Incentive
Plan" and inserting in lieu thereof references to the "Bank of Hawaii
Corporation Executive Incentive Plan" as the name of the Plan.

        2.     Effective as of January 1, 2003, the Plan shall be amended by
removing references to the "Pacific Century Financial Corporation" and "PCFC"
and inserting in lieu thereof references to the "Bank of Hawaii Corporation" and
"BOHC", respectively, as sponsoring employer of the Plan.

        3.     Effective as of January 1, 2003, the following new paragraph
shall be added at the end of Section 6.1 of the Plan: "The Final Award shall
constitute compensation that is earned as of the date of determination and
payment of such Final Award. Further, in accordance with Article 7 and subject
to certain exceptions as provided under Article 7, a Participant shall not be
entitled to a payment of a Final Award unless such Participant is employed in
good standing by BOHC or a Subsidiary throughout the Performance Period and the
period ending on the date of the determination and payment of such Final Award."

        4.     Effective as of January 1, 2003, Section 7.2 of the Plan shall be
revised to read as follows: "Unless determined otherwise by the Committee and
set forth in the Participant's Award Agreement, in the event that a Participant
is not employed in good standing throughout the Performance Period and the
period ending on the date of the determination and payment of a Final Award
other than for those reasons set forth in Section 7.1, the Participant shall not
be entitled to any Final Awards for the Performance Period."

        5.     Effective as of January 1, 2003, Section 7.1 of the Plan shall be
revised to read as follows: "In the event the employment of a Participant is
terminated by reason of death, Disability, or Retirement during a Performance
Period, the Committee in its sole discretion shall determine whether the
Participant shall be entitled to the payout of any Final Award and, if so, shall
also determine the manner in which any Final Award shall be prorated. The
Participant shall not be entitled to any Final Award until the date of
determination and payment of the Final Award. Payments of any prorated Final
Awards in this case shall be made at the similar time as payments are made to
Participants who did not terminate employment during the applicable Performance
Period."

--------------------------------------------------------------------------------



BANK OF HAWAII CORPORATION
HUMAN RESOURCES AND COMPENSATION COMMITTEE OF
THE BOARD OF DIRECTORS RESOLUTIONS

RE: ADOPTION OF AMENDMENT NO. 2004-1 TO THE BANK OF HAWAII CORPORATION EXECUTIVE
INCENTIVE PLAN

        WHEREAS, Bank of Hawaii Corporation ("BOHC") maintains the Bank of
Hawaii Corporation Executive Incentive Plan ("EIP"), originally effective as of
January 1, 1999;

        WHEREAS, BOHC also maintains the Bank of Hawaii Corporation 2004 Stock
and Incentive Compensation Plan ("2004 Plan"), effective as of April 30, 2004;

        WHEREAS, Article 10 of the 2004 Plan provides for cash-based performance
awards in a manner that meets the $1 million deduction limitation requirements
under Section 162(m) of the Internal Revenue Code of 1986, as amended ("Code");

        WHEREAS, BOHC desires to designate the EIP as an underlying "subplan" of
the 2004 Plan that comprises the operating administrative guidelines for
contingent incentive cash awards made under Article 10 of the 2004 Plan, where
awards under the EIP shall constitute awards under Article 10 of the 2004 Plan
for purposes of meeting the requirements of Code Section 162(m); and

        WHEREAS, under Section 11.1 of the EIP, the Human Resources and
Compensation Committee of the Board of Directors of BOHC ("Committee") is
authorized to amend the Plan.

        NOW, THEREFORE, BE IT RESOLVED THAT:

        1.     The Committee hereby adopts Amendment No. 2004-1 to the EIP in
the form substantially as attached hereto effective as of the date of its
adoption.

        2.     The Committee hereby approves and acknowledges that the awards
made under the guidelines of the EIP shall be granted in a manner consistent
with the terms and conditions of the 2004 Plan and shall constitute awards
granted under Article 10 of the 2004 Plan.

        3.     The appropriate members of the Committee are hereby authorized
and directed to take any and all actions necessary and desirable to carry out
the intent of the foregoing resolutions.

        I, David A. Heenan, hereby certify that I am the duly appointed and
acting Chairperson of the Human Resources and Compensation Committee of the
Board of Directors of Bank of Hawaii Corporation, and that the above resolutions
were adopted at a meeting of the Committee held on December 10, 2004, at which
meeting a quorum was at all times present and acting, and that said resolutions
are still in full force and effect.

        DATED: December 10, 2004

    HUMAN RESOURCES AND COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF BANK
OF HAWAII CORPORATION
 
 
By
 
/s/  DAVID A. HEENAN      

--------------------------------------------------------------------------------

Its Chairperson

--------------------------------------------------------------------------------



AMENDMENT NO. 2004-1 TO THE
BANK OF HAWAII CORPORATION
EXECUTIVE INCENTIVE PLAN

        1.     The following new Article 1.4 shall be added at the end of
Article 1 of the Bank of Hawaii Corporation Executive Incentive Plan:

        1.4.  Status of Plan.    Effective as of December 10, 2004, the Plan
shall constitute and be administered as a subplan of the Bank of Hawaii
Corporation 2004 Stock and Incentive Compensation Plan ("2004 Plan"), where the
Plan shall comprise the administrative guidelines for the grant of cash-based
awards under Article 10 of the 2004 Plan. Accordingly, an award granted
hereunder shall constitute an award under the 2004 Plan for purposes of applying
the performance measures described in Article 11 of the 2004 Plan and meeting
the "performance-based compensation" requirements under Code Section 162(m). In
the event of any inconsistency between the terms of the Plan and the 2004 Plan,
the terms of the 2004 Plan shall apply to the extent such terms are more
restrictive or impose additional requirements. Thus, for example, the term
"Change in Control" as described in Article 2.3 hereunder shall mean such term
as defined in Section 2.8 of the 2004 Plan.

--------------------------------------------------------------------------------





QuickLinks


PACIFIC CENTURY FINANCIAL CORPORATION ONE-YEAR INCENTIVE PLAN (Effective as of
January 1, 1999)
